Citation Nr: 1004179	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1976 to October 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran withdrew his request for a hearing before the 
Board because he is currently serving a 90 year jail sentence  


FINDINGS OF FACT

1.  The Veteran's hypertension did not first manifest in 
service or within one year of his separation therefrom, and 
is not otherwise related to service.

2.  Service connection for schizophrenia was denied in a 
March 2003 Board decision; this decision is final.

3.  The evidence received since the March 2003 Board decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).

In the present case, VA provided the Veteran with 38 U.S.C.A. 
§ 5103(a)-compliant notice in a May 2005 correspondence.  
Indeed, the RO provided notice of the evidence necessary to 
reopen the previously denied claim of service connection for 
schizophrenia.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO also provided notice of what was needed to support the 
claim of service connection for hypertension.  The Veteran's 
claims were thereafter adjudicated in December 2005.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not received a VA examination for his claim 
for service connection for hypertension.  An exam is not 
required under McLendon, however, because the Veteran fails 
to satisfy all the first McLendon criteria described above.  
Specifically, there is no evidence that hypertension 
manifested during service or the presumptive period 
thereafter, and there is no indication that hypertension can 
otherwise be associated with the Veteran's service.  
Therefore, a medical examination would serve no useful 
purpose in this case, because the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  The Veteran 
is not prejudiced by the lack of VA examination.

VA has obtained service treatment records, and assisted the 
Veteran in obtaining all other evidence.  Regarding the 
application to reopen the claim of service connection for 
schizophrenia, there is no duty to provide the Veteran an 
examination until new and material evidence has been 
received.  The record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as hypertension and psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  

On the Veteran's service entrance examination in October 
1976, the Veteran's blood pressure was recorded as 130/86.  A 
clinical record, also from October 1976, shows that the 
Veteran's blood pressure was 114/72.  The Veteran's 
separation examination, from September 1977, shows that his 
blood pressure was 128/78.  

After service, there is no evidence of high blood pressure 
until July 1985, at which time the veteran was seen at 
Parkland Hospital of the Dallas County Hospital District.  
The veteran's blood pressure was 142/92 at that time.  
Similar readings have been recorded ever since, and the 
veteran carries a diagnosis of hypertension.  

There is absolutely no evidence of hypertension during 
service or for many years thereafter.  Further, there is no 
evidence attributing the veteran's current hypertension to 
his period of service.  Thus, in the absence of such 
evidence, the Board finds that the preponderance of the 
evidence is against service connection for hypertension.  The 
benefit-of-the-doubt doctrine does not apply.  

New and Material Evidence

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  The Board is cognizant of the fact that, following 
the Board's final decision in March 2003, the VA Office of 
General Counsel issued a precedent opinion concerning the 
standard for rebutting the presumption of soundness.  See 
VAOPGCPREC 3-2003 (Jul. 16, 2003); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This change, 
however, was procedural and not substantive, and was not a 
liberalizing change in law warranting a de novo adjudication 
of the issue.  See Kent v. Nicholson, 20 Vet. App. at 6-7. 

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In February 1979, the RO denied service connection for 
schizophrenia, paranoid type.  The Veteran did not timely 
appeal that decision.  In March 1993, the Board denied the 
Veteran's attempt to reopen his claim, as new and material 
evidence had not been submitted.  In May 2000, the Board 
reopened the Veteran's claim of service connection for 
schizophrenia, and remanded the appeal for initial RO 
consideration of the merits of the claim.  In March 2003, the 
Board denied service connection for schizophrenia on the 
merits.  

The evidence of record at the time of the March 2003 decision 
included preservice hospitalization records, service 
treatment records, VA and private medical records, Social 
Security Administration records, and the veteran's statements 
and testimony.  The veteran was 16 years old when he was 
hospitalized from February 1976 to April 1976 for treatment 
of an acute schizophrenic episode.  After he was treated for 
chronic undifferentiated schizophrenia at a private hospital 
from May 1978 to July 1978 and transferred to a VA hospital 
in July 1978, the VA examiner opined that the veteran's 
psychopathology started at age 16.  The March 2002 VA 
examiner also stated that there was evidence of schizophrenia 
during the veteran's 1976 hospitalization before service.  
The Board found that the Veteran's schizophrenia preexisted 
service and was not aggravated by service.  

Evidence received since March 2003 includes the veteran's 
statements and medical and mental health records from the 
Texas Department of Criminal Justice dated from December 2004 
to August 2005.  In July 2005, the Veteran requested to be 
seen in the mental health clinic.  A follow-up clinical 
report shows that the Veteran complained of feeling stress as 
he had not had recent contact with his family.  The clinician 
opined that the Veteran did not exhibit an acute mental 
health impairment and had no apparent mental health needs.  

The Veteran indicated that he was fine when he entered the 
military and that his illness worsened in the service from 
shooting weapons.  

Although the evidence is new as it has not been considered 
previously by the Board, it is not material because it does 
not establish that any current psychiatric disability had 
been aggravated during service or that there was any 
connection at all to service.  The Veteran's contentions are 
the same as those previously considered by the Board.  The 
records from the Texas Department of Criminal Justice only 
discuss his current mental state and do not relate any mental 
health disability to service.  In the absence of competent 
evidence indicating that the veteran's schizophrenia was 
incurred or worsened during service, the Board finds that new 
and material evidence has not been submitted, and the 
Veteran's claim of service connection for schizophrenia is 
not reopened.  The benefit sought on appeal is denied.  38 
C.F.R. § 3.156(a).









	(CONTINUED ON NEXT PAGE)



ORDER


Service connection for hypertension is denied.

New and material evidence not having been received, reopening 
of the claim of service connection for schizophrenia is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


